___________

                              No. 96-2075
                              ___________

Carol Orpha Curtis, sued as     *
Carol O. Curtis,                *
                                *
          Appellant,            *
                                *    Appeal from the United States
     v.                         *    District Court for the
                                *    District of Minnesota.
Estate of L. Vienna Ferweda;    *         [UNPUBLISHED]
Wilma J. Moe; Janet J. Hemmen; *
Gene Ferweda; Lori Kmetz,       *
                                *
          Appellees.            *
                           ___________

                  Submitted:    August 7, 1996

                      Filed: August 16, 1996
                           ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


     Carol O. Curtis appeals the district court's1 dismissal of her
complaint without prejudice for failure to comply with an order of
the court and for failure to prosecute. After carefully reviewing
the record and Curtis's brief, we conclude that the dismissal was
not an abuse of discretion. Accordingly, we affirm. See 8th Cir.
R. 47B.




     1
      The Honorable Paul A. Magnuson, Chief Judge, United States
District Court for the District of Minnesota, adopting the report
and recommendation of the Honorable Raymond L. Erickson, United
States Magistrate Judge for the District of Minnesota.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-